Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 1 of 161 PageID 2535




                                                                  P-APP001544
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 2 of 161 PageID 2536




                                                                  P-APP001545
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 3 of 161 PageID 2537




                                                                  P-APP001546
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 4 of 161 PageID 2538




                                                                  P-APP001547
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 5 of 161 PageID 2539




                                                                  P-APP001548
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 6 of 161 PageID 2540




                                                                  P-APP001549
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 7 of 161 PageID 2541




                                                                  P-APP001550
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 8 of 161 PageID 2542




                                                                  P-APP001551
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 9 of 161 PageID 2543




                                                                  P-APP001552
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 10 of 161 PageID 2544




                                                                   P-APP001553
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 11 of 161 PageID 2545




                                                                   P-APP001554
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 12 of 161 PageID 2546




                                                                   P-APP001555
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 13 of 161 PageID 2547




                                                                   P-APP001556
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 14 of 161 PageID 2548




                                                                   P-APP001557
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 15 of 161 PageID 2549




                                                                   P-APP001558
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 16 of 161 PageID 2550




                                                                   P-APP001559
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 17 of 161 PageID 2551




                                                                   P-APP001560
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 18 of 161 PageID 2552




                                                                   P-APP001561
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 19 of 161 PageID 2553




                                                                   P-APP001562
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 20 of 161 PageID 2554




                                                                   P-APP001563
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 21 of 161 PageID 2555




                                                                   P-APP001564
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 22 of 161 PageID 2556




                                                                   P-APP001565
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 23 of 161 PageID 2557




                                                                   P-APP001566
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 24 of 161 PageID 2558




                                                                   P-APP001567
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 25 of 161 PageID 2559




                                                                   P-APP001568
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 26 of 161 PageID 2560




                                                                   P-APP001569
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 27 of 161 PageID 2561




                                                                   P-APP001570
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 28 of 161 PageID 2562




                                                                   P-APP001571
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 29 of 161 PageID 2563




                                                                   P-APP001572
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 30 of 161 PageID 2564




                                                                   P-APP001573
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 31 of 161 PageID 2565




                                                                   P-APP001574
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 32 of 161 PageID 2566




                                                                   P-APP001575
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 33 of 161 PageID 2567




                                                                   P-APP001576
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 34 of 161 PageID 2568




                                                                   P-APP001577
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 35 of 161 PageID 2569




                                                                   P-APP001578
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 36 of 161 PageID 2570




                                                                   P-APP001579
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 37 of 161 PageID 2571




                                                                   P-APP001580
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 38 of 161 PageID 2572




                                                                   P-APP001581
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 39 of 161 PageID 2573




                                                                   P-APP001582
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 40 of 161 PageID 2574




                                                                   P-APP001583
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 41 of 161 PageID 2575




                                                                   P-APP001584
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 42 of 161 PageID 2576




                                                                   P-APP001585
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 43 of 161 PageID 2577




                                                                   P-APP001586
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 44 of 161 PageID 2578




                                                                   P-APP001587
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 45 of 161 PageID 2579




                                                                   P-APP001588
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 46 of 161 PageID 2580




                                                                   P-APP001589
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 47 of 161 PageID 2581




                                                                   P-APP001590
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 48 of 161 PageID 2582




                                                                   P-APP001591
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 49 of 161 PageID 2583




                                                                   P-APP001592
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 50 of 161 PageID 2584




                                                                   P-APP001593
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 51 of 161 PageID 2585




                                                                   P-APP001594
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 52 of 161 PageID 2586




                                                                   P-APP001595
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 53 of 161 PageID 2587




                                                                   P-APP001596
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 54 of 161 PageID 2588




                                                                   P-APP001597
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 55 of 161 PageID 2589




                                                                   P-APP001598
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 56 of 161 PageID 2590




                                                                   P-APP001599
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 57 of 161 PageID 2591




                                                                   P-APP001600
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 58 of 161 PageID 2592




                                                                   P-APP001601
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 59 of 161 PageID 2593




                                                                   P-APP001602
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 60 of 161 PageID 2594




                                                                   P-APP001603
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 61 of 161 PageID 2595




                                                                   P-APP001604
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 62 of 161 PageID 2596




                                                                   P-APP001605
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 63 of 161 PageID 2597




                                                                   P-APP001606
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 64 of 161 PageID 2598




                                                                   P-APP001607
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 65 of 161 PageID 2599




                                                                   P-APP001608
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 66 of 161 PageID 2600




                                                                   P-APP001609
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 67 of 161 PageID 2601




                                                                   P-APP001610
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 68 of 161 PageID 2602




                                                                   P-APP001611
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 69 of 161 PageID 2603




                                                                   P-APP001612
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 70 of 161 PageID 2604




                                                                   P-APP001613
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 71 of 161 PageID 2605




                                                                   P-APP001614
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 72 of 161 PageID 2606




                                                                   P-APP001615
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 73 of 161 PageID 2607




                                                                   P-APP001616
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 74 of 161 PageID 2608




                                                                   P-APP001617
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 75 of 161 PageID 2609




                                                                   P-APP001618
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 76 of 161 PageID 2610




                                                                   P-APP001619
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 77 of 161 PageID 2611




                                                                   P-APP001620
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 78 of 161 PageID 2612




                                                                   P-APP001621
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 79 of 161 PageID 2613




                                                                   P-APP001622
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 80 of 161 PageID 2614




                                                                   P-APP001623
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 81 of 161 PageID 2615




                                                                   P-APP001624
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 82 of 161 PageID 2616




                                                                   P-APP001625
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 83 of 161 PageID 2617




                                                                   P-APP001626
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 84 of 161 PageID 2618




                                                                   P-APP001627
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 85 of 161 PageID 2619




                                                                   P-APP001628
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 86 of 161 PageID 2620




                                                                   P-APP001629
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 87 of 161 PageID 2621




                                                                   P-APP001630
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 88 of 161 PageID 2622




                                                                   P-APP001631
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 89 of 161 PageID 2623




                                                                   P-APP001632
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 90 of 161 PageID 2624




                                                                   P-APP001633
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 91 of 161 PageID 2625




                                                                   P-APP001634
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 92 of 161 PageID 2626




                                                                   P-APP001635
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 93 of 161 PageID 2627




                                                                   P-APP001636
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 94 of 161 PageID 2628




                                                                   P-APP001637
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 95 of 161 PageID 2629




                                                                   P-APP001638
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 96 of 161 PageID 2630




                                                                   P-APP001639
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 97 of 161 PageID 2631




                                                                   P-APP001640
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 98 of 161 PageID 2632




                                                                   P-APP001641
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 99 of 161 PageID 2633




                                                                   P-APP001642
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 100 of 161 PageID 2634




                                                                   P-APP001643
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 101 of 161 PageID 2635




                                                                   P-APP001644
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 102 of 161 PageID 2636




                                                                   P-APP001645
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 103 of 161 PageID 2637




                                                                   P-APP001646
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 104 of 161 PageID 2638




                                                                   P-APP001647
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 105 of 161 PageID 2639




                                                                   P-APP001648
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 106 of 161 PageID 2640




                                                                   P-APP001649
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 107 of 161 PageID 2641




                                                                   P-APP001650
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 108 of 161 PageID 2642




                                                                   P-APP001651
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 109 of 161 PageID 2643




                                                                   P-APP001652
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 110 of 161 PageID 2644




                                                                   P-APP001653
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 111 of 161 PageID 2645




                                                                   P-APP001654
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 112 of 161 PageID 2646




                                                                   P-APP001655
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 113 of 161 PageID 2647




                                                                   P-APP001656
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 114 of 161 PageID 2648




                                                                   P-APP001657
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 115 of 161 PageID 2649




                                                                   P-APP001658
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 116 of 161 PageID 2650




                                                                   P-APP001659
       Case
5/8/2020       2:20-cv-00180-JLB-MRM                   Document
                Ava DuVernay on Twitter: "Famke played Nancy           46-8
                                                             Ryan beautifully       Filed
                                                                             . And the arc of07/01/20        Page
                                                                                             the Fairstein/Ryan         117isof
                                                                                                                relationship    161
                                                                                                                             real.      PageID
                                                                                                                                   Fairstein          2651
                                                                                                                                             really battled Ryan fo…


                      Search Twitter                                                                                          Log in          Sign up


              Ava DuVernay
              @ava
                                                                                                          New to Twitter?
                                                                                                         Sign up now to get your own personalized timeline!

    Famke played Nancy Ryan beautifully. And the arc of
                                                                                                                                 Sign up
    the Fairstein/Ryan relationship is real. Fairstein really
    battled Ryan for the case in 1989. Ryan really ended up
    getting it back after Matias Reyes confessed. Wild.                                                   Relevant people
    #WhenTheySeeUs
                                                                                                                    Ava DuVernay
                                                                                                                                                     Follow
                                                                                                                    @ava
          DeMane Davis @DeManeDavis · Jun 1, 2019
                                                                                                                    Cherish The Day, When They See Us,
      "While you were writing crime novels Kevin, Antron, Yusef, Raymon and Korey                                   13th, Wrinkle in Time, Queen Sugar,
      were serving time for crimes they didn't commit." -#FamkeJanssen                                              Selma, Middle of Nowhere, Venus VS, I
      Drop #LindaFairstein @PenguinBooks                                                                            Will Follow, My Mic Sounds Nice, This
      @WhenTheySeeUs #WhenTheySeeUs                                                                                 is The Life

    7:44 PM · Jun 2, 2019 · Twitter for iPhone                                                                      DeMane Davis
                                                                                                                                                     Follow
                                                                                                                    @DeManeDavis
    151 Retweets        788 Likes                                                                                   Director #SelfMadeNetflix @netflix
                                                                                                                    @HowToGetAwayABC @Station19
                                                                                                                    @QueenSugarOWN @theredlinecbs
                                                                                                                    @YouNetflix Film: LIFT streaming
                                                                                                                    @Amazon
              Silver @SilverEulalia · Jun 2, 2019
              Replying to @ava                                                                                      Penguin Books
                                                                                                                                                     Follow
              Famke was a real savior in this movie... So was Logan Marshall-Green. Seeing                          @PenguinBooks
              them fight for those boys kept me in tears.                                                           We publish fiction and nonfiction
                                                                                                                    adorned with the famous dignified but
                  1                      2                     15
                                                                                                                    flippant logo.

      This account owner limits who can view their Tweets. Learn more
                                                                                                          Trends for you
              2 more replies
                                                                                                          Classical music · Trending
              Pfunk, the shenanigator @Gluonsrule · Jun 2, 2019                                           King Bach
              Replying to @ava                                                                            56.3K Tweets
              Famke really is an underrated, underutilized actor. she's always truthful in her
              performance. human.                                                                         #SolarOpposites
                                                                                                          Now Streaming on Hulu
                                         1                     14
                                                                                                             Promoted by Hulu
              Lisa Phillips @lphillips729 · Jun 2, 2019
              Replying to @ava                                                                            Entertainment · Trending
              There’s a dark place in hell for Fairstein, Lederer and those cops. Donald                  Pete Davidson
              Trump will keep it warm. Outrage!                                                           9,563 Tweets

                                         1                     6
                                                                                                            Movies
                                                                                                            A closer look at semi-
              JoyfullyMe @me_joyfully · Jun 2, 2019
                                                                                                            autographical Pete Davidson …
              Replying to @ava
              You did that, Ava. I cried for half an hour after the credits stopped rolling.
              Your cast, the cinematography, the directing...                                             Trending in United States
                                                                                                          #supportCostco
                                                                                                          8,635 Tweets

                                                                                                          Trending in United States
                                                                                                          6ix9ine
                                                                                                          27.9K Tweets


                                                                                                          Show more
https://twitter.com/ava/status/1135331321952104448?lang=en                                                                                                       1/3
                                                                                                                                  P-APP001660
       Case
5/8/2020       2:20-cv-00180-JLB-MRM                   Document
                Ava DuVernay on Twitter: "Famke played Nancy           46-8
                                                             Ryan beautifully       Filed
                                                                             . And the arc of07/01/20        Page
                                                                                             the Fairstein/Ryan         118isof
                                                                                                                relationship    161
                                                                                                                             real.      PageID
                                                                                                                                   Fairstein          2652
                                                                                                                                             really battled Ryan fo…


                      Search Twitter                                                                                             Log in       Sign up
                                                                                                          Terms Privacy policy Cookies Ads info More
                                                                                                          © 2020 Twitter, Inc.




                GIF


                                                               7


              Nellie @DnellieNelson · Jun 2, 2019
              Replying to @ava
              I just finished watching all 4 parts. I cried many tears esp the last epi. It blew
              me away n for tire me up inside. I’m from Harlem n remembered listening 2
              Kiss FM n reading the Amsterdam News 2 get the real story. Thank u @ava 4
              giving us a glimpse from their perspective.
                                         1                     3


              Amie Zamudio @amie_zamudio · Jun 2, 2019
              Replying to @ava
              @ava last year you tweeted in support of @GJonesWright for DA in
              #SanDiego. We appreciate that so much. She will win 2022 because we see
              now how powerful and damaging a corrupt DA can be. The COLLATERAL
              damage is massive & #DangerousWhiteWomen are responsible.




                                         2                     2




https://twitter.com/ava/status/1135331321952104448?lang=en                                                                                                       2/3
                                                                                                                                    P-APP001661
       Case
5/8/2020       2:20-cv-00180-JLB-MRM                   Document
                Ava DuVernay on Twitter: "Famke played Nancy           46-8
                                                             Ryan beautifully       Filed
                                                                             . And the arc of07/01/20        Page
                                                                                             the Fairstein/Ryan         119isof
                                                                                                                relationship    161
                                                                                                                             real.      PageID
                                                                                                                                   Fairstein          2653
                                                                                                                                             really battled Ryan fo…


                    Search Twitter                                                                                            Log in          Sign up




https://twitter.com/ava/status/1135331321952104448?lang=en                                                                                                       3/3
                                                                                                                                 P-APP001662
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 120 of 161 PageID 2654




                                                                   P-APP001663
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 121 of 161 PageID 2655




                                                                   P-APP001664
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 122 of 161 PageID 2656




                                                                   P-APP001665
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 123 of 161 PageID 2657




                                                                   P-APP001666
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 124 of 161 PageID 2658




                                                                   P-APP001667
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 125 of 161 PageID 2659




                                                                   P-APP001668
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 126 of 161 PageID 2660




                                                                   P-APP001669
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 127 of 161 PageID 2661




                                                                   P-APP001670
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 128 of 161 PageID 2662




                                                                   P-APP001671
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 129 of 161 PageID 2663




                                                                   P-APP001672
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 130 of 161 PageID 2664




                                                                   P-APP001673
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 131 of 161 PageID 2665




                                                                   P-APP001674
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 132 of 161 PageID 2666




                                                                   P-APP001675
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 133 of 161 PageID 2667




                                                                   P-APP001676
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 134 of 161 PageID 2668




                                                                   P-APP001677
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 135 of 161 PageID 2669




                                                                   P-APP001678
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 136 of 161 PageID 2670




                                                                   P-APP001679
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 137 of 161 PageID 2671




                                                                   P-APP001680
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 138 of 161 PageID 2672




                                                                   P-APP001681
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 139 of 161 PageID 2673




                                                                   P-APP001682
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 140 of 161 PageID 2674




                                                                   P-APP001683
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 141 of 161 PageID 2675




                                                                   P-APP001684
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 142 of 161 PageID 2676




                                                                   P-APP001685
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 143 of 161 PageID 2677




                                                                   P-APP001686
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 144 of 161 PageID 2678




                                                                   P-APP001687
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 145 of 161 PageID 2679




                                                                   P-APP001688
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 146 of 161 PageID 2680




                                                                   P-APP001689
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 147 of 161 PageID 2681




                                                                   P-APP001690
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 148 of 161 PageID 2682




                                                                   P-APP001691
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 149 of 161 PageID 2683




                                                                   P-APP001692
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 150 of 161 PageID 2684




                                                                   P-APP001693
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 151 of 161 PageID 2685




                                                                   P-APP001694
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 152 of 161 PageID 2686




                                                                   P-APP001695
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 153 of 161 PageID 2687




                                                                   P-APP001696
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 154 of 161 PageID 2688




                                                                   P-APP001697
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 155 of 161 PageID 2689




                                                                   P-APP001698
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 156 of 161 PageID 2690




                                                                   P-APP001699
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 157 of 161 PageID 2691




                                                                   P-APP001700
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 158 of 161 PageID 2692




                                                                   P-APP001701
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 159 of 161 PageID 2693




                                                                   P-APP001702
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 160 of 161 PageID 2694




                                                                   P-APP001703
Case 2:20-cv-00180-JLB-MRM Document 46-8 Filed 07/01/20 Page 161 of 161 PageID 2695




                                                                   P-APP001704
